DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-6 and 10-17 are currently pending and are addressed below. Claims 7-9 and 18-20 were withdrawn.

Election/Restrictions
Responses to the restriction that was mailed on 12/03/2021, applicant selects Species A containing claims 1-6 and 10-16 without traverse.
Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
Priority
1.	Acknowledgment is made of applicant's claim priority of the provisional application No. 62/614847 filed on 01/8/2018 and it is continuation in part of application No. 16/242102.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/30/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-6, 10-11 and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-6 are directed to method claim includes the steps of receiving, generating and communicating (Step 1 yes: process).
Claims 12-17 are directed to system for controlling usage of parking map, the system includes a device (Step 1, yes: machine). Therefore, claims 1-6 10-11 and 12-17 are within at least one of the four statutory categories.

Step 2A Prong One: Independent claims 1 and 12 recite the steps of receiv(ing), generat(ing) and communicat(ing). These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 
The mere nominal recitation (in claims 1 and 12) that the various steps are being executed by a computing device does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   

Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims recite the combination of additional element of generat(ing)  with computing device, where computing device is recited as generic processor performing a generic computer function of generating metric of the parking map. This generic computing device limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The receiv(ing) step recites in claim 1 and 12 
Step 2B, The additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component, the same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, independent claims 1 and 12 are ineligible.
Dependent claims 2-6, 10-11 and 13-17 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. for example claims 2 and 13 include the step of “validat(ing)..”, claims 3 and 14 include step of “receiv(ing)….”  “generat(ing)…”, “rank(ing)” and “communitact(ing)..”, claims 4 and 15 include step of “receiv(ing) …” and “update(ing), claims 5 and 16 include step of “receiv(ing)…” and “authenticat(ing)”, claims 6 and 17 include step of “receiv(ing)…”, generat(ing)…”, and “communitact(ing)…”, claim 10 include step of “storing..” and claim 11 include step of “receiv(ing)…”, and “communitact(ing)…” These claims recite an abstract idea which is directed to mental process. And the combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 2-6, 10-11 and 

 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 4-6, 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0063947 to Beaurepaire et al. in view of US2018/0373249 to Choi.

receiving, using a computing device, a first parking map representative of a first point of interest, wherein the first parking map comprises a first access datum (the system receives parking map of the parking facility associated with “store located within a shopping complex”/POI from database/server and map shows access to public parking facility 140 and various access point indications see at least [¶ 37, 39-43, 63, 65-66 & 68] and Figs. 1-3); 
generating, using the computing device, a first map metric associated with the first parking map (generate feedback/ map metric associate with map parking facility, where a visual indication different colors, such as a red hue indicating a poor parking favorability, while a green hue may represent a good parking favorability see at least [¶ 69] and Figs. 1-5); and 
selectively communicating, using the computing device, the first parking map with a first remote device as a function of the first access datum (the map database server sends the parking facility map to remote user interface which shows parking facility access datum see at least [¶ 40-42 & 63] and Figs. 1-5).  

Beaurepaire does not explicitly disclose autonomous parking.
However, Choi is directed to autonomous driving and parking. Choi discloses an autonomous parking function for parking a vehicle autonomously into parking space in a parking lot using parking map data, Choi discloses system confirm/validate the parking map by confirming the vacant parking space and moving path in the parking lot (see at 

8.	Regarding claims 2 and 13, Beaurepaire and Choi disclose all limitations of claims 1 as discussed above, furthermore, Choi discloses validating, using the computing device, the first parking map.  
Choi discloses system confirm/validate the parking map by confirming the vacant parking space and moving path in the parking lot (see at least [¶ 12, 22, 25, 59 62, 71 & 90 & 104] and Figs.7-9b). Therefore, from the teaching of Choi, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Beaurepaire to use the technique of validating the parking map similar to that of the teaching of Choi in order to enhance the parking operation.
9.	Regarding claims 4 and 15, Beaurepaire discloses receiving, using the computing device, a user feedback associated with the first parking map (user feedback regrading parking map see at least [¶ 69]); and 
updating, using the computing device, the first map metric as a function of the user feedback (user feedback regrading parking map based on the previous users who parked in the parking lot also system use different colors to indicate poor or good 

10.	Regarding claims 5 and 16, Beaurepaire discloses, further comprising: 
receiving, using the computing device, a user identifier associated with a user of the first remote device from the first remote device (device identifier with user identifier see at least [ ¶ 51]); and 
authenticating, using the computing device, the user of the first remote device (the system collects information via the remote device that shows the location of the vehicle also the remote device includes the identifier, that means the system authenticate the user see at least [ ¶ 51]).  

11.	Regarding claims 6 and 17, Beaurepaire discloses further comprising: 
receiving, using the computing device, second a parking map representative of the first point of interest (as shown in Fig. 4 a second parking map associated with POI see at least [¶ 66] and Fig. 4, and for more clarification about the receiving second parking map Examiner using secondary reference of Mingjie), wherein the second parking map comprises a second access datum (the public parking facility for shopping mall/POI is accessible via the entrance (as shown in Fig. 4 (Double arrows opposite direction) at bottom of parking map), also the parking map shows the multiple access points see at least [ ¶ 37, 60-61] and Fig. 4); 
generating, using the computing device, a second map metric associated with the second parking map (generate feedback/ map metric associate with map parking 
selectively communicating, using the computing device, one of the first parking map and the second parking map as a function of the first access datum, the second access datum and the user identifier (database server sends a public parking map based user identifier which is associated with location vehicle/remote device [¶ 61] “The system may then find a parking facility located proximate to the final destination that is available for parking. A parking facility that is designated for a specific building or that is not public may not be considered if the final destination is for a different building or if the user is not able to access the parking facility”, that means the system send parking map for public parking and not a private parking see at least [¶ 51, 61, 66, 69] & Figs. 1-5).  
Beaurepaire does not explicitly disclose receiving second parking map.
However, Mingjie is directed to parking lot self-service. Mingjie discloses  
12.	Regarding claim 10, Beaurepaire discloses further comprising storing, using the computing device, the first parking map on a map datastore, wherein the map datastore corresponds to the first access datum (map database see at least [¶ 42-43, 47 & 61]).  
13.	Regarding claim 11, Beaurepaire discloses, further comprising: receiving, using the computing device, a third parking map representative of a second point of interest (user receive the third parking map associated with airport/POI as shown in Fig. 7 see at least [¶ 73-75] and Fig. 4-5 & 7); and 
selectively communicating, using the computing device, the third parking map with the first remote device as a function of a location of the first remote device (database server .  
 
14.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0063947 to Beaurepaire et al. in view of US2018/0373249 to Choi further in view of JP2016139436 to Mitsuharu. 
15.	Regarding claims 3 and 14, Beaurepaire discloses further comprising: 
receiving, using the computing device, a second parking map representative of the first point of interest (as shown in Fig. 4 a second parking map associated with POI 152 see at least [¶ 66] and Fig. 4), wherein the second parking map comprises a second access datum (the public parking facility for shopping mall/POI is accessible via the entrance (as shown in Fig. 4 (Double arrows opposite direction) at bottom of parking map) also the parking map shows the multiple access points see at least [ ¶ 37, 60-61] and Fig. 4); 
generating, using the computing device, a second map metric associated with the second parking map (generate feedback/ map metric associate with parking facility map for shopping center, where a visual indication different colors, such as a red hue indicating a poor parking favorability, while a green hue may represent a good parking favorability see at least [¶ 37, 66 & 69] and Figs. 1-5);
selectively communicating, using the computing device, one of the first parking map and the second parking map as a function of the parking map list (database server sends a 
Beaurepaire does not explicitly disclose ranking, using the computing device, a parking map list including the first parking map and the second parking map as a function of the first map metric and the second map metric.
Beaurepaire discloses the system displays visual indication of parking favorability, that means the system rank the parking map see at least [¶ 69], for more clarification Examiner is using secondary reference of Mitsuharu.
However, Mitsuharu is directed to management device for parking lot.
Mitsuharu discloses parking lot system, where the parking map are ranked by color-coded based on user’s preferred used of parking lot (see at least [¶ 39-40 & 55]). Therefore, from the teaching of Mitsuharu. It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Beaurepaire to use the technique of ranking the parking maps based on the metrics similar to that of the teaching of Mitsuharu in order to enhance the parking operation.


Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHID BENDIDI/Primary Examiner, Art Unit 3667